Citation Nr: 0722978	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  04-18 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen the veteran's previously denied service connection 
claim for a lung disorder.  

2.	Whether new and material evidence has been received to 
reopen the veteran's previously denied service connection 
claim for a heart disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from September 1961 to 
September 1965.       

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in December 
2002 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.      


FINDINGS OF FACT

1.	The Board denied service connection for a lung disorder in 
an unappealed May 1980 decision that became final.  

2.	In August 1984, the veteran filed a claim to reopen his 
service connection claim for a lung disorder.       

3.	In an unappealed September 1984 rating decision, the RO 
denied the veteran's claim to reopen his service connection 
claim for a lung disorder.    

4.	In a July 1986 reconsideration of its May 1980 decision, 
the Board again denied the veteran's claim for service 
connection for a lung disorder.  

5.	In June 2002, the veteran filed a claim to reopen his 
service connection claim for a lung disorder.  

6.	The veteran has not submitted new and material evidence 
that warrants a reopening of his service connection claim for 
a lung disorder.  

7.	The Board denied service connection for a heart disorder 
in an unappealed May 1980 decision that became final.  

8.	In August 1984, the veteran filed a claim to reopen his 
service connection claim for a heart disorder.       

9.	In an unappealed September 1984 rating decision, the RO 
denied the veteran's claim to reopen his service connection 
claim for a heart disorder.    

10.	In a July 1986 reconsideration of its May 1980 decision, 
the Board again denied the veteran's claim for service 
connection for a heart disorder.  

11.	In June 2002, the veteran filed a claim to reopen his 
service connection claim for a heart disorder.  

12.	The veteran has not submitted new and material evidence 
that warrants a reopening of his service connection claim for 
a heart disorder.  


CONCLUSIONS OF LAW

1.	A May 1980 Board decision that denied the veteran's 
service connection claim for a lung disorder is final.  38 
U.S.C.A. § 7104 (2002); 38 C.F.R. § 20.1100 (2006).   

2.	A September 1984 rating decision that denied the veteran's 
claim to reopen his service connection claim for a lung 
disorder is final.  38 U.S.C.A. § 7105 (2002); 38 C.F.R. § 
20.200 (2006).   

3.	New and material evidence has not been submitted to reopen 
the claim of service connection for a lung disorder.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).     

4.	A May 1980 Board decision that denied the veteran's 
service connection claim for a heart disorder is final.  38 
U.S.C.A. § 7104 (2002); 38 C.F.R. § 20.1100 (2006).   

5.	A September 1984 rating decision that denied the veteran's 
claim to reopen his service connection claim for a heart 
disorder is final.  38 U.S.C.A. § 7105 (2002); 38 C.F.R. § 
20.200 (2006).   

6.	New and material evidence has not been submitted to reopen 
the claim of service connection for a heart disorder.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for lung and heart 
disorders.  In the interest of clarity, the Board will 
initially discuss whether these claims have been properly 
developed for appellate purposes.  The Board will then 
address the merits of the claims, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in a letter 
from VA dated in July 2002.  38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159.  VA informed the veteran of the evidence needed to 
substantiate his claims.  See Kent v. Nicholson, 20 Vet. App 
1 (2006).  VA requested from the veteran relevant evidence, 
or information regarding evidence which VA should obtain (the 
Board also finds that the veteran was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claims).  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(veteran should be notified that he should submit any 
pertinent evidence in his possession).  VA advised the 
veteran of the respective duties of the VA and of the veteran 
in obtaining evidence needed to substantiate his claims.  And 
VA provided notification to the veteran prior to the initial 
adjudications of his claims to reopen.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (VCAA notice must 
be provided to a claimant before the initial unfavorable RO 
decision).

The Board notes a deficiency with VCAA notification, however.  
VA has not yet notified the veteran regarding disability 
evaluations and effective dates for the award of VA benefits.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Nevertheless, the Board finds that any presumed prejudice 
incurred by the veteran as a result of the incomplete notice 
has been rebutted by the record, and that proceeding with a 
final decision is appropriate here.  See Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328.  As will be further detailed 
below, the veteran's claims to reopen will be denied.  No 
disability evaluation or effective date will be assigned 
here.  Therefore, the Board finds that incomplete notice here 
is harmless error.  As such, the Board finds that VA 
satisfied VCAA notification requirements here despite the 
inadequate notice provided.  

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  In this matter, the Board finds that VA's duty to 
assist has been satisfied as well.  The RO received medical 
records relevant to the appeal.  And VA afforded the veteran 
the opportunity to appear before one or more hearings to 
voice his contentions.  

The Board notes that VA has not provided the veteran with 
medical examination or opinion with respect to his claims to 
reopen.  Nevertheless, the Board notes that, as these are 
claims to reopen, it is the veteran's duty to present new and 
material evidence, not VA's.  See 38 C.F.R. §§ 3.156, 
3.159(c)(4)(C)(iii); see also Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, 345 F.3d 1334, 1341-44 
(Fed. Cir. 2003) (upholding validity of 3.159(c)(4)(C)(iii) 
and finding that, "without the introduction of new and 
material evidence, VA is not required to provide a medical 
examination or opinion"); Fugitt v. Principi, 18 Vet. App. 
559 (2004).  VA did not need to provide an examination and 
opinion for these particular claims therefore.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board deciding his claims to reopen here.  

Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA.

II.  The Veteran's Claims to Reopen

The veteran has claimed service connection for lung and heart 
disorders since May 1978.  The Board denied his original 
claims in an unappealed decision dated in May 1980.  And the 
RO denied these claims in an unappealed rating decision dated 
in September 1984.  As these decision were unappealed, each 
decision became final.  See 38 U.S.C.A. §§ 7104, 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.1100 (2006).  

The veteran filed claims to reopen these service connection 
claims in June 2002.  In the December 2002 rating decision on 
appeal, the RO denied the veteran's claims to reopen.  For 
the reasons set forth below, the Board agrees with the RO's 
decision here.  

Where a claim has been finally decided, VA, before addressing 
that claim anew, must first determine whether new and 
material evidence has been submitted to reopen that claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).   

In this matter, the veteran is attempting to reopen two 
service connection claims.  Service connection for VA 
compensation purposes will be granted for a disability 
resulting from disease or personal injury incurred in the 
line of duty or for aggravation of a preexisting injury in 
the active military, naval or air service.  See 38 U.S.C.A. § 
1110 (2002); 38 C.F.R. § 3.303(a) (2005).  To address the 
merits of the underlying service connection claims here, the 
Board must decide whether VA has obtained new and material 
evidence since the RO's September 1984 final rating decision.  

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal regardless of the RO's 
determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996).  Under VA law and regulations, if new and 
material evidence is presented or secured with respect to a 
final decision, the Secretary shall reopen and review the 
former disposition of that claim.  See 38 U.S.C.A. § 5108.  
When a claim to reopen is presented, a two-step analysis is 
performed.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See Elkins v. West, 12 Vet. App. 209, 
218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge 
v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According 
to VA regulation, "new" means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a) (2006).  New and material evidence cannot 
be cumulative or redundant.  Id.

In deciding this matter, the Board must compare evidence of 
record at the time of the final September 1984 rating 
decision with the evidence obtained since then.  

The relevant evidence at the time of the September 1984 
rating decision, which denied the veteran's claims to reopen 
his service connection claims for lung and heart disorders, 
consisted of the veteran's statements alleging that exposure 
to gas caused him to incur lung and heart disorders, service 
medical records containing a November 1961 entry noting 
pharyngitis and exudate but which are otherwise negative for 
lung and heart disorders, a June 1978 VA compensation 
examination report noting emphysema and residuals from an 
October 1977 myocardial infarction, a February 1980 
transcript of a hearing before the Board, medical journal 
articles addressing the effects of gas on cardio-respiratory 
systems, and private medical records showing lung and heart 
disorders.  

In sum, this evidence documents that the veteran has had lung 
and heart disorders since 1977.  But none of this evidence 
showed that the veteran had been treated for these disorders 
while in service between September 1961 and September 1965, 
or within one year of discharge from service.  See 38 C.F.R. 
§§ 3.307, 3.309.  Based on this evidence, the RO denied the 
veteran's claims to reopen his service connection claims for 
lung and heart disorders.  Again, this decision became final.  
It is therefore not subject to revision upon the same factual 
basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claims is 
evidence that has been added to the record since the final 
September 1984 rating decision.  Since that decision, the RO 
has received additional statements from the veteran alleging 
poisoning from gas, service personnel records, private 
medical records showing lung and heart disorders as late as 
2001, and a transcript of a June 2003 RO personal hearing.  

This is certainly new evidence in the claims file.  It has 
been included in the claims file since the September 1984 
final rating decision.  But the Board finds that none of this 
new evidence is material evidence with regard to the 
veteran's service connection claims for lung and heart 
disorders.  This is because none of the new evidence relates 
to the central unestablished facts necessary to substantiate 
the veteran's service connection claims here.  The evidence 
is not material because it does not demonstrate that the 
veteran incurred a lung or heart disorder in service, or that 
his current lung or heart disorder relates to service.  
Rather, the new evidence merely reinforces what has been 
known since May 1978, and what the evidence of record 
demonstrated at the time of the September 1984 rating 
decision - that the veteran has lung and heart disorders 
which began manifesting in 1977, over 12 years following his 
discharge from active service.  38 C.F.R. § 3.156(a).  See 
Hickson v. West, 12 Vet. App. 247, 251 (1999).  Accordingly, 
the claims to reopen the service connection claims for lung 
and heart disorders are denied.     

The Board has closely reviewed and considered the veteran's 
statements.  While these statements may be viewed as 
evidence, the Board must also note that laypersons without 
medical expertise or training are not competent to offer 
medical evidence on matters involving diagnosis and etiology.  
Therefore, the statements alone are insufficient to prove the 
veteran's claims.  Ultimately, a lay statement, however 
sincerely communicated, cannot form a factual basis for 
granting a claim requiring medical determinations.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

As the preponderance of the evidence is against the veteran's 
claims to reopen, the benefit-of-the-doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






	(CONTINUED ON NEXT PAGE)

ORDER

1.	The application to reopen a claim of entitlement to 
service connection for a lung disorder is denied.

2.	The application to reopen a claim of entitlement to 
service connection for a heart disorder is denied.



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


